


Exhibit 10.b.i(i)(A)

 

[For awards prior to 1/01/2005]

 

RETURN THE ENCLOSED COPY

AFTER YOU HAVE SIGNED AND

PROVIDED THE REQUESTED

INFORMATION; PLEASE RETAIN

THE ORIGINAL

 

Restricted Stock Award Agreement

[Date]

 

Name

Address1

Address2

Address3

Address4

 

Dear Salutation:

 

On behalf of the Company, I am pleased to inform you that on [date] the
Organization and Compensation Committee of the Board of Directors granted you an
Award of Restricted Stock, pursuant to the Company’s 1991 Long Term Stock
Incentive Plan (the “Plan”), of In Words (Shares) shares of the Company’s $1.00
par value Common Stock (the “Restricted Shares”). This letter and the attached
Appendix (the “Agreement”) state the terms of the Award and contain other
provisions which on your acceptance commit the Company and you, so I urge you to
read them carefully. You should also read the copies of the Plan and related
Prospectus which are available from the Company. Enclosed are copies of these
documents as well as our latest annual report to stockholders to the extent our
records indicate you may not have previously received them. For purposes of this
Agreement, use of the words “employment” or “employed” shall be deemed to refer
to employment by the Company and its subsidiaries and unless otherwise stated
shall not include employment by an “Affiliate” (as defined in the Plan) which is
not a subsidiary of the Company unless the Committee so determines at the time
such employment commences.

 

Certificates for the shares of stock evidencing the Restricted Shares will not
be issued but the shares will be registered in your name in book entry form
promptly after your acceptance of this Award. You will be entitled to vote and
receive any cash dividends (net of required tax withholding) on the Restricted
Shares, but you will not be able to obtain a stock certificate or sell, encumber
or otherwise transfer the shares except in accordance with the Plan.

 

--------------------------------------------------------------------------------


 

Provided since the date of the Award you have been continuously employed by the
Company, the restrictions on 10% of the shares will automatically lapse on
[date] and on the same date of each year thereafter until all shares are free of
restrictions, in each case based on the initial number of shares.

 

In accordance with Section 6(c)(iv) of the Plan, if your employment should be
terminated by reason of your death or permanent and total disability or if
unforfeited Restricted Shares remain unvested and you should die following
retirement from employment on or after you attain age 65, the restrictions on
all Restricted Shares will lapse and your rights to the shares will become
vested on the date of such termination or death. If you are then an employee and
your employment should be terminated by reason of retirement on or after your
attaining age 65, such restrictions will continue to lapse in the same manner as
though your employment had not been terminated.

 

As restrictions lapse, a certificate for the number of Restricted Shares as to
which restrictions have lapsed will be forwarded to you or the person or persons
entitled to the shares.

 

If your employment is terminated for any reason, with or without cause, while
restrictions remain in effect, other than for a reason referred to in the second
preceding paragraph, all Restricted Shares for which restrictions have not
lapsed will be automatically forfeited to the Company.

 

Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of employment which in the sole judgment of the
Committee is detrimental to the interests of the Company, a subsidiary or
affiliated company, all Restricted Shares for which restrictions have not lapsed
will be forfeited to the Company.

 

Your acceptance of this Award of Restricted Stock will acknowledge that you have
read all of the terms and conditions herein and as set forth in the attached
Appendix and will evidence your agreement to all of such terms and conditions
and to the incorporation of the Appendix as part of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Please complete your mailing address and social security number as indicated
below, sign, date and return one copy of this Award Agreement to Eugene A.
Gargaro, Jr., our Vice President and Secretary, as soon as possible in order
that this Award may become effective. Since the Restricted Shares cannot be
registered in your name until we receive the signed copy of this Agreement, and
since dividend, voting and other rights will only become effective at that time,
your prompt attention and acceptance will be greatly appreciated.

 

 

Very truly yours,

 

 

MASCO CORPORATION

 

 

Richard A. Manoogian

 

Chairman of the Board and

 

Chief Executive Officer

 

I accept and agree to the foregoing terms and conditions and the terms and
conditions contained in the attached Appendix.

 

 

 

 

(Signature of Recipient)

 

 

 

 

 

 

 

 

 

 

 

(Mailing Address)

 

 

 

 

 

(Social Security Number)

 

 

 

 

 

Dated:

 

 

3

--------------------------------------------------------------------------------


 

Appendix To Award Agreement

 

In consideration of the award of Restricted Shares (the “Grant”) contained in
the foregoing letter agreement into which this Appendix is incorporated (the
“Agreement”), you agree that, with respect to all other awards of options and
restricted stock or phantom stock awards or stock appreciation rights (the
“Awards”) which you have previously been granted under the 1991 Long Term Stock
Incentive Plan (the “Plan”) of Masco Corporation (the “Company”) and similar
Awards under all other plans of the Company and affiliated or formerly
affiliated employers, the definition of “Change in Control” set forth in Section
6(g)(vi)(C) of the Plan shall constitute the exclusive definition of Change in
Control for purposes of such Awards.

 

The Company and you agree that all of the terms and conditions of the Grant are
reflected in the Agreement and in the Plan, and that there are no other
commitments or understandings currently outstanding with respect to any other
Awards except as may be evidenced by agreements duly executed by you and the
Company.

 

By signing the Agreement you acknowledge acceptance of the Grant and receipt of
the documents referred to in the Agreement and represent that you have read the
Plan, are familiar with its provisions, and agree to its incorporation in the
Agreement and all of the other terms and conditions of the Agreement.  Such
acceptance, moreover, evidences your agreement promptly to provide such
information with respect to shares acquired pursuant to the Grant, as may be
requested by the Company or any of its subsidiaries or affiliated companies.

 

In addition you agree, in consideration for the Grant, and regardless of whether
restrictions on shares subject to the Grant have lapsed, while you are employed
or retained as a consultant by the Company or any of its subsidiaries and for a
period of one year following any termination of your employment and, if
applicable, any consulting relationship with the Company or any of its
subsidiaries other than a termination in connection with a Change in Control,
not to engage in, and not to become associated in a “Prohibited Capacity” (as
hereinafter defined) with any other entity engaged in, any “Business Activities”
(as hereinafter defined) and not to encourage or assist others in encouraging
any employee of the Company or any of its subsidiaries to terminate employment
or to become engaged in any such Prohibited Capacity with an entity engaged in
any Business Activities. “Business Activities” shall mean the design,
development, manufacture, sale, marketing or servicing of any product or
providing of services competitive with the products or services of (x) the
Company or any subsidiary if you are employed by or consulting with the Company
at any time while the Grant is outstanding, or (y) the subsidiary employing or
retaining you at any time while the Grant is outstanding, to the extent such
competitive products or services are distributed or provided either (1) in the
same geographic area as are such products or services of the Company or any of
its subsidiaries, or (2) to any of the same customers as such products or
services of the Company or any of its subsidiaries are distributed or provided. 
“Prohibited Capacity” shall mean being associated with an entity as an employee,
consultant, investor or another capacity where (1) confidential business
information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity,
(2) any of your duties or responsibilities are similar to or include any of
those you had while employed or retained as a consultant by the Company or any
of its subsidiaries, or (3) an investment by you in such other entity represents
more than 1% of such other entity’s capital stock, partnership or other
ownership interests.

 

Should you either breach or challenge in judicial or arbitration proceedings the
validity of any of the restrictions contained in the preceding paragraph, by
accepting this Grant you agree, independent of any equitable or legal remedies
that the Company may have and without limiting the Company’s right to

 

--------------------------------------------------------------------------------


 

any other equitable or legal remedies, to pay to the Company in cash immediately
upon the demand of the Company (1) the amount of income realized for income tax
purposes from this Grant, net of all federal, state and other taxes payable on
the amount of such income, but only to the extent such income is realized from
restrictions lapsing on shares on or after your termination of employment or, if
applicable, any consulting relationship with the Company or its subsidiary or
within the two year period prior to the date of such termination, plus (2) all
costs and expenses of the Company in any effort to enforce its rights under this
or the preceding paragraph. The Company shall have the right to set off or
withhold any amount owed to you by the Company or any of its subsidiaries or
affiliates for any amount owed to the Company by you hereunder.

 

By accepting this Grant you: (a) agree to comply with the requirements of
applicable federal and other laws with respect to withholding or providing for
the payment of required taxes; (b) acknowledge that (1) all of your rights to
the Grant are embodied in the Agreement and in the Plan, (2) the Grant and
acceptance of the Grant does not imply any commitment by the Company, a
subsidiary or affiliated company to your continued employment or consulting
relationship and (3) your employment status is that of an employee-at-will and
in particular that the Company, its subsidiary or affiliated company has a
continuing right with or without cause (unless otherwise specifically agreed to
in writing executed by you and the Company) to terminate your employment or
other relationship at any time; and (c) agree that your acceptance represents
your agreement not to terminate voluntarily your current employment (or
consulting arrangement, if applicable) for at least one year from the date of
grant unless you have already agreed in writing to a longer period.

 

Section 3 of the Plan provides, in part, that the Committee appointed by the
Company’s Board of Directors to administer the Plan shall have the authority to
interpret the Plan and Grant agreements, and decide all questions and settle all
controversies and disputes relating thereto. It further provides that the
determinations, interpretations and decisions of the Committee are within its
sole discretion and are final, conclusive and binding on all persons. In
addition, you and the Company agree that if for any reason a claim is asserted
against the Company or any of its subsidiaries or affiliated companies or any
officer, employee or agent of the foregoing (other than a claim involving
non-competition restrictions or the Company’s, a subsidiary’s or an affiliated
company’s trade secrets, confidential information or intellectual property
rights) which (1) are within the scope of the Dispute Resolution Policy (the
terms of which are incorporated herein); (2) subverts the provisions of
Section 3 of the Plan; or (3) involves any of the provisions of the Agreement or
the Plan or the provisions of any other restricted stock awards or option or
other agreements relating to Company Common Stock or the claims of yourself or
any persons to the benefits thereof, in order to provide a more speedy and
economical resolution, the Dispute Resolution Policy shall be the sole and
exclusive remedy to resolve all disputes, claims or controversies which are set
forth above, except as otherwise agreed in writing by you and the Company or a
subsidiary of the Company. It is our mutual intention that any arbitration award
entered under the Dispute Resolution Policy will be final and binding and that a
judgment on the award may be entered in any court of competent jurisdiction. 
Notwithstanding the provisions of the Dispute Resolution Policy, however, the
parties specifically agree that any mediation or arbitration required by this
paragraph shall take place at the offices of the American Arbitration
Association located in the metropolitan Detroit area or such other location in
the metropolitan Detroit area as the parties might agree. The provisions of this
paragraph: (a) shall survive the termination or expiration of this Agreement,
(b) shall be binding upon the Company’s and your respective successors, heirs,
personal representatives, designated beneficiaries and any other person
asserting a claim based upon the Agreement, (c) shall supersede the provisions
of any prior agreement between you and the Company or its subsidiaries or
affiliated companies with respect to any of the Company’s option, restricted
stock or other stock-based incentive plans to the extent the provisions of such
other agreement requires arbitration between you and your employer, and (d) may
not be modified without the consent of the Company. Subject to the exception set
forth above, you and the Company

 

--------------------------------------------------------------------------------


 

acknowledge that neither of us nor any other person asserting a claim described
above has the right to resort to any federal, state or local court or
administrative agency concerning any such claim and the   decision of the
arbitrator shall be a complete defense to any action or proceeding instituted in
any tribunal or agency with respect to any dispute.

 

The Agreement shall be governed by and interpreted in accordance with Michigan
law.

 

--------------------------------------------------------------------------------


 

Masco Letterhead

 

Date

 

Name

Address1

Address2

Address3

 

RE: Enhancement of Current Stock Plan   — Accelerated Vesting of Certain
Restricted Stock Awards

 

Dear <Salutation>:

 

On behalf of the Company, we are pleased to inform you that the Organization and
Compensation Committee of the Board of Directors approved the acceleration of
vesting on certain restricted stock awards for plan participants. This does not
change the total number of shares you may receive or other plan provisions as
stated in your Award Agreement, only the timing of when you may receive shares
that continue to vest under the plan.

 

Effective January 1, 2005, in the calendar year in which a participant attains
age 66, the vesting of all awards with more than five annual installments
remaining to vest will be accelerated. This acceleration will result in shares
that would otherwise vest beyond the next five annual installments to vest
evenly in whole shares on the next five original vesting dates. Awards with five
or fewer years left to vest are unaffected by this change.

 

For example, let’s assume a participant received an award for 100 shares in
February 2004. Originally, 10 shares were scheduled to vest each year for ten
years beginning in January 2005. Instead, under the change approved by the
Committee, 20 shares will now be scheduled to vest each year for the next five
years beginning in January 2005 if the participant attains age 66 in 2005.

 

Future stock awards granted to employee participants will generally reflect this
change.

 

If you have any questions, please call Carolyn Schonscheck in Masco’s Stock Plan
Services at (313)-792-6376.

 

Very truly yours,

 

 

 

 

Richard A. Manoogian

 

Alan H. Barry

Chairman of the Board and

 

President and

Chief Executive Officer

 

Chief Operating Officer

 

--------------------------------------------------------------------------------
